Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at least one of the following” in claim 1 renders the claim indefinite. What does “at least one of the following” refers to? For the purpose of examination, the examiner will interpret “at least one of the following” pertaining to a turbidity meter or of a color meter.
In claim 2, the term “the same device” lacks of antecedent basis and renders the claim indefinite. It is unclear if this is the improved optical instrument, the “same refractometer probe” or a new device.  Also lack of antecedent basis of the term “the refractometer prism”. Does the phrase “the refractometer prism” refers to the phrase “a refractometer prism”? There is only one prism in Fig. 1. For the purpose of examination, the examiner will interpret “the same device” as “same refractometer probe” and “the refractometer prism” as “a refractometer prism”.
In claim 3, the phrase “the color measurement” lacks of antecedent basis and renders the claim indefinite. It is unclear what this color measurement is. From the specification in p. 3 second paragraph, the color measurement is from the process liquid being measured by the detector. For the purpose of examination, the examiner will interpret the phrase “the color measurement” as the spectral radiation of the liquid measured by the detector. Grammar: “more than one light sources” should be “more than one light source”.
In claim 4, the phrase “produced by that color's own light source” in claim 4 renders the claim indefinite. What does the phrase “produced by that color's own light source” refers to? Does the applicant refer the phrase to the light emitted by the fluid due to the interactions between the incident light and the fluid?  For the purpose of examination. The examiner will interpret the phrase “produced by that color's own light source” as light emitted by the fluid, which is detected by the detector. The phrase “true color” in claim 4 renders the claim indefinite. Does the applicant refer the phrase “true color” to the spectral radiation of the liquid measured by the detector? From the specification of the instant application in p. 5 lines 18-24, the phrase “true color” is measured by the detector of the refractometer. For the purpose of examination, the examiner will interpret the phrase “true color” as the spectral radiation of the liquid measured by the detector. Further, in claim 4, the terms “the optical signal”, “the color signals”, “the true color”, “the process liquid” lack antecedent basis.
In claim 5, the terms “the at least one of the light sources of the optical instrument” and “the visible spectrum range” lack antecedent basis. Does the “the at least one of the light sources of the optical instrument” refer to the light source of the improved optical instrument in claim 1? Does the “the visible spectrum range” refer to the wavelengths in the visible range of the light source of the improved optical instrument in claim 1? For the purpose of examination, the examiner will interpret the phrase “the at least one of the light sources of the optical instrument” as the light source of the refractometer probe in claim 1 and “the visible spectrum range” pertaining to visible light.
In claim 6, the terms “the light sources”, “the optical instrument”, and “the said visible spectrum range” lack antecedent basis. Similar to claim 5, examiner will interpret “the light sources” as the light source of the refractometer probe in claim 1, “the optical instrument” as the improved the refractometer probe, and “the said visible spectrum range” pertaining to visible light.
In claim 7, the phrase “the optical instrument” lacks antecedent basis. Similar to claim 6, this phrase is unclear whether this refers to improved optical instrument, the “same refractometer probe” or a new device.
In claim 8, grammar: “measuring absorption peak of carbon dioxide” should be either “measuring an absorption peak of carbon dioxide” or “measuring absorption peaks of carbon dioxide”.
In claim 10, there is a lack of antecedent basis for the term “the process liquid”. What does process liquid mean? Based from the specification, p. 2 line 1, process liquid pertains as a medium in contact to the surface of the prism. For the purpose of examination, the examiner will interpret the “the process liquid” as the medium at the surface of the prism.
In claim 11, recites “the improved optical instrument of claim 8”, while claim 8 is a method.  See MPEP 2173.05(p), Product and process in the same claim. There is a lack of antecedent for the term “the incident light”. What does “the incident light” mean? From the specification, p. 6 lines 14-17, the incident light refers to the light emitted by the fluorescence light source. For the purpose of examination, the examiner will interpret the “the incident light” as the light stimulated from the fluorescent light source.
The term “a certain desired range ” in claim 12 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “a certain desired range” is a subjective term. See MPEP 2173.05(b), Sec. IV.
In claim 12, there is a lack of antecedent basis for the term “said incident light”. Is the term “said incident light” corresponds to the phrase “the incident light” in claim 11. For the purpose of examination, the examiner will interpret the “said incident light” referring to “the incident light” in claim 11.
In claim 13, there are lack of antecedent basis for the terms “the optical instrument” and the “the light”. What does “the light” refer to? Is the light emitted by the light source or the light emitted by the medium? For the purpose of examination, the examiner will interpret the term “the light” as the light emitted by the light source. Further, the examiner will interpret “the optical instrument” similar to claim 7.
In claim 14, the following terms lack of antecedent basis: “said ensemble of light sources”, “the light source illumination”, and “the improved bulk measurement”. For the term “said ensemble of light sources”, does the applicant refer to the use of different light sources, each of which emits a unique wavelength?  From the specification, p. 6 second to the last paragraph, “said ensemble of light sources” corresponds to an ensemble of light sources each emits its own unique wavelength. For the purpose of examination, the examiner will interpret “said ensemble of light sources” as an ensemble of light sources each emits its own unique wavelength. What does the term “the light source illumination” mean? Does this refer to the brightness of the light source? The specification, p. 6 last paragraph, only describes the term “the light source illumination” as being controlled by the controller. For the purpose of examination, the examiner will interpret “the light source illumination” as being controlled by a controller such as a processor in the probe.  What does “the improved bulk measurement” mean? From the specification, p. 2 last paragraph, one example of bulk measurement is a turbidity measurement. Does applicant mean “the improved bulk measurement” corresponds to the turbidity measurement by the improved optical measurement as stated in claim 1? For the purpose of examination, the examiner will interpret “the improved bulk measurement” pertaining to the determination of turbidity and refractive index by the improved optical measurement. 
In claim 16, lack of antecedent basis for the term “the controller”.  It is unclear if this is the “microprocessor” or a different element.  It is noted that “a controller” is set forth in claim 14. For the purpose of examination, examiner will interpret “the controller” pertaining to the “microprocessor”.  Also, antecedent basis is lacking for the terms “the system”, “the illumination”, “the functionality”, and “the optical instrument system”. For the purpose of examination, the examiner will interpret “the system” referring to the improved optical instrument in claim 1, “the illumination” as “the light source illumination” in claim 14, and “the functionality” as the function of the controller.
In claim 17, lack of antecedent for the term “the optical instrument system”.  The lack of antecedent basis renders it unclear if the claim contains all the limitations of parent claims 1 and 16.   It is assumed this is “the improved optical instrument system”.
In claim 18, lack of antecedent basis for the term “the light sources”, should be “the at least one light source”.
In claim 19, lack of antecedent basis for the terms “the light sources” and “the optical instrument”. 
Claims 2-20 are rejected based upon the dependency on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compensating refractive index via the method using Snell’s law, does not reasonably provide enablement for any method of compensating of refractive index.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Under the factors set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), see MPEP 2164.01(a), the Office concludes that (A) the breadth of the claims is much larger than the specification enables, (B) the nature of the invention is a method and system for compensating the refractive index, (C) the state of the prior art is the knowledge of Snell’s law, (D) the level of ordinary skill in the art is high, (E) there is a lot of predictability as to how one would compensate the refractive index, (F) the specification provides only one example as to how to compensate the index of refraction, (G) one working example is provided, and (H) the experimentation required for the various ways to compensate for refractive index using a turbidity meter would be a great amount. As factors (A), (F), (G), and (H) point towards undue experimentation and the remaining factors are neutral, based upon a weighing of the above factors the Office concludes that there would be undue experimentation for the claim method. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bougrenet De La, J.-L. et al. WO 2008090186 A1 (hereinafter Bougrenet). An English translation is provided (see attachment).
Regarding claim 1, Bougrenet teaches an improved optical instrument (This refers to Fig. 1 and paragraphs 261-269 in Bougrenet.), comprising at least one of the following within a same refractometer probe (This pertains to Fig. 1 and paragraph 261 in Bougrenet.): a turbidity meter (See paragraph 349 line 5 in Bougrenet.) and a color meter. 
Regarding claim 2, Bougrenet teaches the improved optical instrument of claim 1, comprising in the same device, the refractometer prism (This pertains to element 1201 in Fig. 1, which is an optical prism cited in paragraph 275 in Bougrenet.) in a double duty as a refractometer prism and a bulk measurement window (The “double duty as a refractometer prism and a bulk measurement window” limitation refers to Fig. 4 of the instant application, which means the prism acts as a refractometer prism and a window between the probe and the medium being measured. The probe in Bougrenet, aside from measuring turbidity, also measures the refractive index (See paragraph 279 line 10.)).
Regarding claim 5, Bougrenet teaches the improved optical instrument according to claim 1, wherein the at least one of the light sources of the optical instrument has such a light source whose emitted light has a wavelength that is in the visible spectrum range (See paragraph 241 in Bougrenet.).
Regarding claim 6, Bougrenet teaches the improved optical instrument according to claim 1, wherein at least one of the light sources of the optical instrument has such a light source whose emitted light has a wavelength that is outside the said visible spectrum range (See paragraph 241 in Bougrenet.).
Regarding claim 10, Bougrenet teaches the improved optical instrument of claim 1, wherein the improved optical instrument comprises a light source to provide incident light in a fluorescence measurement of the process liquid (See paragraph 241 in Bougrenet. The LED provides incident light to perform fluorescence measurement.).
Regarding claim 19, Bougrenet teaches the improved optical instrument according to claim 1, wherein at least one of the light sources of the optical instrument has such a light source whose emitted light has a wavelength that is outside the visible spectrum range up to a wavelength less than 10 µm (See paragraph 241 in Bougrenet. The wavelength range of near infrared light is between 0.8 µm to 2.5 µm.).
Regarding claim 20, Bougrenet teaches the improved optical instrument according to claim 19, wherein the emitted light has a wavelength that is outside the visible spectrum range up to a wavelength less than 6 µm (See paragraph 241 in Bougrenet. The wavelength range of near infrared light is between 0.8 µm to 2.5 µm.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougrenet as applied to claim 1 above, and further in view of Harner, R. U. S. Patent No. US 6118520 A (hereinafter Harner).
Regarding claim 3, Bougrenet does not teach the improved optical instrument of claim 1, wherein the color meter is adapted in the color measurement to apply in turn an ensemble of light sources comprising more than one light sources of different wavelengths.
However, Harner from the same field of endeavor as Bougrenet, teaches the improved optical instrument of claim 1, wherein the color meter is adapted in the color measurement to apply in turn an ensemble of light sources comprising more than one light sources of different wavelengths (This limitation is described in the first paragraph of column 3 in Harner. This means the use of suitable light sources and detector (which corresponds to the color meter) is adapted to measure the wavelengths emitted by the fluid medium.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Harner to Bougrenet to have the improved optical instrument of claim 1, wherein the color meter is adapted in the color measurement to apply in turn an ensemble of light sources comprising more than one light sources of different wavelengths in order to analyze the fluid medium (See column 3 line 3 in Harner.).
Regarding claim 4, Bougrenet does not teach the improved optical instrument of claim 3, wherein each color is produced by that color's own light source, to transform the optical signal in each respective color to corresponding electrical signal to provide a combination of the color signals in the measurements to yield the true color of the process liquid.
Harner, from the same field of endeavor as Bougrenet, teaches the improved optical instrument of claim 3, wherein each color is produced by that color's own light source (This pertains to “analyze the fluid medium” in column 3 lines 1-3 in Harner. This means the fluid medium is analyzed via the light emitted by the fluid.), to transform the optical signal in each respective color to corresponding electrical signal to provide a combination of the color signals in the measurements to yield the true color of the process liquid (This refers to column 1 lines 27-34 in Harner. To make the spectrometric analyses, the optical signal detected by the detector (elements 36 and 38 in Fig. 1 in Harner) is converted to electrical signal.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Harner to Bougrenet to have the improved optical instrument of claim 3, wherein each color is produced by that color's own light source, to transform the optical signal in each respective color to corresponding electrical signal to provide a combination of the color signals in the measurements to yield the true color of the process liquid in order to monitor both the solid and solution phase of the medium simultaneously (See column 1 lines 34-37 in Harner.).
Regarding claim 13, Bougrenet does not teach the improved optical instrument according to claim 1, wherein the optical instrument comprises an ensemble of light sources each with at least one light-source-dedicated wavelength to emit the light in a bulk measurement by the improved optical instrument.
However, Harner, from the same field of endeavor as Bougrenet, teaches the improved optical instrument according to claim 1, wherein the optical instrument comprises an ensemble of light sources each with at least one light-source-dedicated wavelength to emit the light in a bulk measurement by the improved optical instrument (See column 3 first paragraph in Harner.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Harner to Bougrenet to have the improved optical instrument according to claim 1, wherein the optical instrument comprises an ensemble of light sources each with at least one light-source-dedicated wavelength to emit the light in a bulk measurement by the improved optical instrument in order to employ the technique used to analyze the fluid medium (See column 3 first paragraph lines 2-3 in Harner.).
Regarding claim 15, Bougrenet does not teach the improved optical instrument according to claim 1, comprising a probe tip diameter of ½" or 12mm.
However, Harner, from the same field of endeavor as Bougrenet, teaches the improved optical instrument according to claim 1, comprising a probe tip diameter of ½" (See column 9 line 40 in Harner.) or 12mm.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Harner to Bougrenet to have the improved optical instrument according to claim 1, comprising a probe tip diameter of ½" or 12mm in order to have a minimum probe diameter (See column 9 line 43 in Harner.).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougrenet as applied to claim 1 above, and further in view of Loder, J. et al. U. S. Patent No.  US 20130275052 A1 (hereinafter Loder).
Regarding claim 7, Bougrenet teaches providing the instrument of claim 1 (see claim 1) but is silent with respect to a method of measuring absorption peaks and applying the optical instrument to measure the absorption peaks. Regarding claim 8, Bougrenet is silent with respect to the method of claim 7 comprising measuring absorption peak of carbon dioxide.
However, Loder, from the same field of endeavor as Bougrenet, discloses a method of measuring absorption peaks, comprising providing the optical instrument (This corresponds to Fig. 2 and paragraphs [0045] and [0046] in Loder.) of claim 1, and applying the optical instrument to measure the absorption peaks specifically measuring absorption peak of carbon dioxide (This refers to Fig. 5 and paragraph [0056] in Loder. The of the graph is the absorption peak.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Loder to Bougrenet to have a method of measuring absorption peaks, comprising providing the optical instrument of claim 1, and applying the optical instrument to measure the absorption peaks and  the method of claim 7 comprising measuring absorption peak of carbon dioxide in order to determine the content of CO2 in a liquid (See Abstract line 1 in Loder.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner as applied to claim 1 above, and further in view of Kodaj, D. et al. CS 267163 B1  (hereinafter Kodaj). An English translation is provided (see attachment).
Regarding claim 9, Bougrenet teaches providing the optical instrument of claim 1 (see claim 1) but is silent with respect to a method of compensating for refractive index variation in bulk measurements, and applying the optical instrument to perform the compensating.
	However, Kodaj, from the same field of endeavor as Bougrenet, discloses a method of compensating for refractive index variation in bulk measurements, comprising providing the optical instrument of claim 1, and applying the optical instrument to perform the compensating (This limitation pertains to p. 10 lines 14-25 of the instant application, where a microprocessor is utilized to compensate the refractive index variation in bulk measurements. This limitation corresponds to p. 2 paragraph 3 lines 7-9 in Kodaj.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kodaj to Bougrenet to have a method of compensating for refractive index variation in bulk measurements, comprising providing the optical instrument of claim 1, and applying the optical instrument to perform the compensating in order to provide output signal information of a unified level of measured quantities (See p. 2 paragraph 3 lines 9-11 in Kodaj.).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner in view of Loder as applied to claims 1, 7, and 8 above, and further in view of Meinrad, M. U. S. Patent No. US 5680209 A (hereinafter Meinrad).
Regarding claim 11, Bougrenet teaches the improved optical instrument of claim 8 (see claim 1) but does not teach wherein the improved optical instrument comprises a receptor acting as a detector to detect as a secondary fluorescence light, at a fluorescence light source wavelength stimulated light as a response to the incident light.
However, Meinrad, from the same field of endeavor as Bougrenet, discloses the improved optical instrument (See Fig. 8a and column 14 lines 41-45 in Meinrad.) of claim 8, wherein the improved optical instrument comprises a receptor acting as a detector to detect as a secondary fluorescence light, at a fluorescence light source wavelength stimulated light as a response to the incident light (See column 13 lines 46-48 in Meinrad.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Meinrad to Bougrenet to have the improved optical instrument of claim 8, wherein the improved optical instrument comprises a receptor acting as a detector to detect as a secondary fluorescence light, at a fluorescence light source wavelength stimulated light as a response to the incident light in order to achieve maximum energy efficiency and optimum spectral resolution (See column 1 lines 38-39 in Meinrad.).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner as applied to claims 1 and 10 above, and further in view of Theissl, M. WO 2020038665 A1 (hereinafter Theissl). An English translation is provided (see attachment).
Regarding claim 12, Bougrenet does not teach the improved optical instrument of claim 10, wherein the improved optical instrument comprises an optical filter to filter out such light with wavelengths that are outside a certain desired range of fluorescence measurement light wavelengths, in a wavelength range that is of said incident light and/or secondary light.
However, Theissl, from the same field of endeavor as Bougrenet, discloses the improved optical instrument of claim 10, wherein the improved optical instrument comprises an optical filter to filter out such light with wavelengths that are outside a certain desired range of fluorescence measurement light wavelengths (See p. 7 paragraph 2 lines 4-5 in Theissl. Theissl teaches fluorescence measurement light wavelengths (See p. 5 paragraph 7 line 8.).), in a wavelength range that is of said incident light and/or secondary light.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Theissl to Bougrenet to have the improved optical instrument of claim 10, wherein the improved optical instrument comprises an optical filter to filter out such light with wavelengths that are outside a certain desired range of fluorescence measurement light wavelengths, in a wavelength range that is of said incident light and/or secondary light in order to suppress ambient light deviating from the wavelength of the light beam (See p. 7 paragraph 2 lines 4-5 in Theissl.).
Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougrenet  as applied to claim 1 above, and further in view of Margalit, M. et al. U. S. Patent No.  US 9459205 B1 (hereinafter Margalit) .
Regarding claim 14, Bougrenet does not teach the improved optical instrument according to claim 1, wherein said ensemble of light sources are set to lighten in a sequence controlled by a controller to control the light source illumination in a bulk measurement by the improved bulk measurement.
However, Margalit, from the same field of endeavor as Bougrenet, discloses the improved optical instrument according to claim 1, wherein said ensemble of light sources are set to lighten in a sequence controlled by a controller to control the light source illumination in a bulk measurement by the improved bulk measurement (See Fig. 1 element 151 and column 5 lines 37-45 in Margalit.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Margalit to Bougrenet to have the improved optical instrument according to claim 1, wherein said ensemble of light sources are set to lighten in a sequence controlled by a controller to control the light source illumination in a bulk measurement by the improved bulk measurement in order to determine the ordered pattern of drive levels (e.g., current levels, Voltage levels, duty cycles) for the light sources (See column 5 lines 43-45 in Margalit.).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougrenet  as applied to claim 1 above, and further in view of Mahrt, K. et al. US 20040145730 A1 (hereinafter Mahrt).
Regarding claim 16, Bougrenet does not teach an improved optical instrument system comprising at least one improved optical instrument according to claim 1, wherein the system has a microprocessor, to control the illumination of at least one light source in a bulk measurement, as to provide the functionality of the controller of the optical instrument system.
However, Mahrt, from the same field of endeavor as Bougrenet, discloses an improved optical instrument system comprising at least one improved optical instrument according to claim 1, wherein the system has a microprocessor, to control the illumination of at least one light source in a bulk measurement, as to provide the functionality of the controller of the optical instrument system. (See paragraph [0005] lines 33-39 in Mahrt. The module unit 10 has a microprocessor in order to control the illumination of the light source.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mahrt to Bougrenet to have an improved optical instrument system comprising at least one improved optical instrument according to claim 1, wherein the system has a microprocessor, to control the illumination of at least one light source in a bulk measurement, as to provide the functionality of the controller of the optical instrument system in order to appropriately determine the index of refraction (See paragraph [0005] line 39 in Mahrt).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougrenet and Mahrt as applied to claims 1 and 16 above, and further in view of Margalit.
Regarding claim 17, Bougrenet does not teach a non-transitory computer-readable medium on which is stored software code that, when executed by the microprocessor of the improved optical instrument system of claim 16, causes the microprocessor to control the optical instrument system of claim 16.
However, Margalit, from the same field of endeavor as Bougrenet, discloses a non-transitory computer-readable medium on which is stored software code that, when executed by the microprocessor of the improved optical instrument system of claim 16, causes the microprocessor to control the optical instrument system of claim 16 (See column 5 lines 37-39 in Margalit.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mahrt to Bougrenet to have a non-transitory computer-readable medium on which is stored software code that, when executed by the microprocessor of the improved optical instrument system of claim 16, causes the microprocessor to control the optical instrument system of claim 16 in order to control the operation of the refractometer (See column 5 line 39 in Margalit.).
Regarding claim 18, Bougrenet does not teach the non-transitory computer-readable medium of claim 17, wherein the software code causes the microprocessor to control in a consecutive manner to turn the light on and off of the light sources of the improved optical instrument.
However, Margalit, from the same field of endeavor as Bougrenet, discloses the non-transitory computer-readable medium of claim 17, wherein the software code causes the microprocessor to control in a consecutive manner to turn the light on and off of the light sources of the improved optical instrument. (See column 5 lines 41-45 in Margalit.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Margalit to Bougrenet to have the non-transitory computer-readable medium of claim 17, wherein the software code causes the microprocessor to control in a consecutive manner to turn the light on and off of the light sources of the improved optical instrument in order to determine the ordered pattern of drive levels (e.g., current levels, Voltage levels, duty cycles) for the light sources (See column 5 lines 43-45 in Margalit.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Amamiya, H. et al. U.S. Patent No. US 20090046277 A1, discloses a refractometer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886